                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO
                                 ______________________

UNITED STATES OF AMERICA,

       Plaintiff,

vs.                                                                   No. 1:19-cr-00081 WJ

KENDON GOSSETT,

       Defendant.

        MEMORANDUM OPINION AND ORDER DENYING GOVERNMENT’S
                        MOTION IN LIMINE

       THIS MATTER is before the Court on the Government’s Motion in Limine to exclude

evidence and argument regarding whether Defendant intended or had the ability to carry out his

threats, filed April 30, 2019 (Doc. 29).

       The Government seeks to keep out any evidence that Defendant did not intend or have the

ability to carry out the threats as irrelevant pursuant to FRE 401 and 402. The Government’s

position on its face has some merit. The Tenth Circuit Criminal Pattern Jury Instruction § 2.37.1

specifically provides: “It is not necessary that the Defendant intended to or had the ability to carry

out the threat.” This is a recitation of Tenth Circuit law, which provide the same. United States

v. Wheeler, 776 F.3d 736, 743 (10th Cir. 2015); United States v. Heineman, 767 F.3d 970, 975

(10th Cir. 2014).

       However, Defendant argues that evidence that Defendant intended or had the ability to

carry out the threats is relevant, because it may bear on the requisite mens rea. The Court agrees.

       The Tenth Circuit Pattern Jury Instruction § 2.37.1 requires, in part, that the Government

prove that “defendant transmitted the communication with the intent to make a threat, or with
knowledge that the communications will be viewed as a threat.” The Pattern Instruction defines

“threat” as a “a serious statement expressing intent to instill fear, which, under the

circumstances, would cause apprehension in a reasonable person, as distinguished from mere

political argument, idle talk, exaggeration, or something said in a joking manner. It is not

necessary that the defendant intended to or had the ability to carry out the threat.”

       Under Tenth Circuit law, the Government has to prove both objective and subjective

intent. First, Defendant’s statements must objectively be a “true threat.” “[T]he statement

itself must be one that a reasonable person in the circumstances would understand ‘as a

declaration of intention, purpose, design, goal, or determination to inflict [bodily injury] on

another.” Heineman, 767 F.3d at 972, quoted in United States v. Wheeler, 776 F.3d 736, 743

(10th Cir. 2015). This determination requires “a fact-intensive inquiry, in which the language,

the context in which the statements are made, as well as the recipients' responses are all

relevant.” Nielander v. Bd. of Cnty. Comm'rs, 582 F.3d 1155, 1167–68 (10th Cir.2009), quoted

in United States v. Wheeler, 776 F.3d 736, 743 (10th Cir. 2015); see also Magleby, 241 F.3d

at 1311 (the “reaction of the recipient of the alleged threat” is relevant in determining whether

a reasonable person would interpret a statement to be a threat); see also United States v.

Dillard, 795 F.3d 1191, 1201 (10th Cir. 2015) (a statement is a true threat “so long as a

reasonable recipient could conclude, based on the language of the communication and the

context in which it is delivered, that this was in fact a veiled threat of violence by the

defendant”).

       Additionally, the Government must show that Defendant had the subjective intent to

make a threat or with knowledge that the communication will be viewed as a threat. Tenth

Circuit Pattern Jury Instructions § 2.37.1; United States v. Wheeler, 776 F.3d 736, 743 (10th



                                                  2
Cir. 2015). In other words, the Government must show that Defendant wanted others to

believe that he intends to act violently or that Defendant issued a threat with the intent of

placing the victim in fear of bodily harm or death. United States v. Heineman, 767 F.3d 970,

978 (10th Cir. 2014).

       The Tenth Circuit has concluded that evidence of intent or ability to carry out the threat

may be relevant to whether Defendant communicated a “true threat”. United States v. Stevens,

881 F.3d 1249, 1256 (10th Cir.), cert. denied, 139 S. Ct. 353, 202 L. Ed. 2d 249 (2018) (“Although

we may consider the speaker's apparent intention or ability to carry out the threat in determining

whether the communication was a true threat…”). Therefore, the Court is not prepared to exclude

all evidence of intent or ability to carry out the threat, as it may be relevant to the requisite mens

rea.

       IT IS THEREFORE ORDERED that the Government’s Motion is DENIED.




                                               ______________________________________
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  3
